DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (hereinafter “Engel”) (US 2016/0183327A1) in view of Schroth et al. (hereinafter “Schroth”) (US 2005/0188734 A1).

Regarding claim 40, Engel discloses a hot-pressing tool to be mounted on a press, the hot-pressing tool comprising:
a first tool portion (11) (see “tool” in para. 44);
a second tool portion (13) (see “tool” in para. 45);
a pressing chamber (see a space where an objected (9) is located in fig. 5) to receive an object (9) to be pressed, the pressing chamber being defined by movement of the first tool portion and the second tool portion with respect to one another between a distant position (see a top portion of fig. 5) and a close position (see a bottom portion of fig. 5);
a heating device (2L and 2R) to heat an inner volume of the pressing chamber via optical radiation (fig. 6 and para. 40-41), the heating device having a concentration member (16L) to concentrate the optical radiation in a direction of the object (9) (fig. 6); and
a first pressing member (i.e. an upper surface of the first tool portion (11)) on the first tool portion, and a second pressing member(i.e. a lower surface of the second tool portion (13)) on the second tool portion, to exert, respectively, a pressing force on opposite faces of the object (9) when received in the pressing chamber (see the bottom portion of figure 5).
Engel does not expressly disclose the first tool portion (11) is removable fastened to a first platen by a first fastener member, and the second tool portion (13) is removable fastened to a second platen by a second fastener member. Schroth discloses it is old and well known in pressing art to provide a press with first and second tool portions (28 and 66) including respective first and second platens (30, 30’), wherein the tools are removable fastened to the platens by fastener members (32 and 36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided 
Regarding claim 56, the pressing tool of claim 40, further comprising an atmosphere control member (see “vacuum” in para. 24, 46, and 47), for connection to an inert gas supply source and/or a vacuum source (see “vacuum” in para. 24, 46, and 47), to place the pressing chamber under a controlled atmosphere, capable of being.
Regarding claim 57, modified Engel discloses the first fastener member and the second fastener member each comprises a mechanical fastener (see “bolts (32) and “nuts” (36) in para. 14 of Schroth).
Regarding claim 59, Engel discloses a method for using a hot pressing tool, the method comprising: providing a hot pressing tool that includes:
a first tool portion (see claim 40 above);
a second tool portion (see claim 40 above); 
a pressing chamber (see claim 40 above) to receive an object to be pressed, the pressing chamber being defined by movement of the first tool portion and the second tool portion with respect to one another between a distant position and a close position (see claim 40 above);
a heating device to heat an inner volume of the pressing chamber via optical radiation, the heating device having a concentration member to concentrate the optical radiation in a direction of the object (see claim 40 above); and

placing the first tool portion and the second tool portion in the distant position (see the upper portion of fig. 5);
arranging the object (9) to be pressed in a pressing seat (see fig. 5);
moving the first tool portion and the second tool portion towards a closed position so as to define the pressing chamber and confine the object therein (see the bottom portion of fig. 5);
heating, via the heating device (2L and 2R), the inner volume of the pressing chamber to a target temperature (see para. 17-19 and 47); and
exerting a pressure on opposite faces of the object to be pressed, while maintaining the inner volume of the pressing chamber at a temperature that is close to the target temperature (see para. 17-19 and 47).
Engel does not expressly disclose the first tool portion (11) is removable fastened to a first platen by a first fastener member, and the second tool portion (13) is removable fastened to a second platen by a second fastener member. Schroth discloses it is old and well known in pressing art to provide a press with first and second tool portions (28 and 66) including respective first and second platens (30, 30’), wherein the tools are removable fastened to the platens by fastener members (32 and 36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the press of Engel with first and second platens, so that the first and second tool portions can .

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Engel and  Schroth, further in view of Malmberg (US 4,103,413).
Modified Engel discloses the first fastener member and the second fastener member each comprises a mechanical fastener (see “bolts (32) and “nuts” (36) in para. 14 of Schroth). As to the fastener members are magnetic fasteners, Malmberg can be applied to teach it is well known in mechanical art to fasten a tool to a press platen/shoe to screw/bolt elements or magnetic members (see col. 6, lines 6-7). Therefore, it would have been an obvious matter of design choice to fasten the tool portions of Engel to the platens by magnetic members, as taught by Malmberg, since such type of fasteners is old and well-known in the pressing art for fastening a tool to a platen and both types of fasteners (bolt/nuts fastener and magnetic fastener) work equally as well, one skilled in the art would make a choice for convenience or economic reason. 

Allowable Subject Matter
Claims 41-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2,312,232 to Bol. discloses a device having a quartz lamp (40), a sleeve (39), and a cap (53). Bol fails to disclose the cap axially extending the sleeve, such that facing walls of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show pressing devices having hot pressing tools and heating devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	January 15, 2022